EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christian LaForgia on 4/28/2022.

The application has been amended as follows: 
1.	(Currently Amended) A method comprising: 
jamming a listening device by transmitting, by a blocking device in a blocking mode, a jamming signal toward a microphone of the listening device to prevent the microphone of the listening device from receiving verbal commands from a user, wherein the jamming signal is generated using one or more light sources; 
monitoring, by the blocking device, for one or more user inputs;
determining, by the blocking device, that the one or more inputs are associated with a trigger to enter a pass-through mode; 
ceasing, based on the determining that the one or more inputs are associated with the trigger to enter a pass-through mode, transmission of the jamming signal; and 
allowing, by the blocking device in the pass-through mode, one or more sounds to be received by the microphone of the listening device. 

2.	(Original) The method of claim 1, wherein the jamming signal comprises non-visible electromagnetic light. 

3.	(Original) The method of claim 1, wherein the one or more light sources comprise at least one of:
a light emitting diode (LED); 
a fluorescent light bulb; 
an incandescent light bulb; 
a laser; or
a laser diode. 

4.	(Original) The method of claim 1, further comprising:
focusing the jamming signal on a membrane of the microphone.

5.	(Original) The method of claim 1, wherein the jamming signal comprises a plurality of pulses of light that cause the microphone to detect at least one of white noise, pink noise, and Brownian noise. 

6.	(Original) The method of claim 1, further comprising:
selecting a noise profile based on one or more second sounds detected by a second microphone associated with the blocking device. 

7.	(Original) The method of claim 1, wherein determining that the one or more inputs are associated with the trigger further comprises: 
processing the one or more inputs using at least one of a speech recognition algorithm and a natural language processing algorithm.

8.	(Original) The method of claim 1, wherein the one or more inputs comprises an audio trigger.

9.	(Original) The method of claim 8, wherein the audio trigger comprises a spoken command.

10. 	(Original) The method of claim 1, wherein the monitoring for the one or more inputs comprises:
receiving the one or more inputs via a second microphone associated with the blocking device. 

11.	(Original) The method of claim 1, wherein the monitoring for the one or more inputs comprises:
detecting a change in at least one of a position or an orientation of the blocking device. 
12.	(Original) The method of claim 1, wherein the one or more inputs comprises:
capturing the one or more inputs via an image capture device.

13.	(Currently Amended) The method of claim 1, further comprising:
causing, based on a determination that a predetermined amount of time has elapsed and after the one or more sounds have been received by the microphone, the blocker to re-enter blocking mode and begin re-transmitting [re-transmission of] the jamming signal toward the microphone. 

14.	(Currently Amended) A blocking device comprising:
one or more light sources configured to generate a jamming signal; 
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the blocking device to:
jam a listening device by transmitting, in a blocking mode, the jamming signal toward a microphone of the listening device to prevent the microphone of the listening device from receiving verbal commands from a user; 
determine that one or more inputs are associated with a trigger to enter a pass-through mode; 
cease transmitting the jamming signal based on the determining that the one or more inputs are associated with the trigger to enter the pass-through mode; and 
allow, while in the pass-through mode, one or more sounds to be received by the microphone. 

15.	(Original) The blocking device of claim 14, further comprising:
a lens configured to focus the jamming signal on a membrane of the microphone. 

16.	(Original) The blocking device of claim 14, further comprising: 
a second microphone configured to receive the one or more inputs. 

17.	(Original) The blocking device of claim 14, further comprising: 
a wireless receiver configured to receive the one or more inputs.

18.	(Original) The blocking device of claim 14, wherein the one or more inputs are received from a computing device. 

19.	(Currently Amended) A system comprising:
a listening device comprising: 
one or more inputs, wherein the one or more inputs comprise at least one first microphone and at least one image capture device; 
one or more processors; and
a blocking device comprising: 
one or more light sources configured to generate a jamming signal; 
a second microphone configured to receive one or more sounds;
a processor; 
memory storing instructions that, when executed by the one or more processors, cause the blocking device to:
jam a listening device by transmitting, in a blocking mode, the jamming signal toward a microphone of the listening device to prevent the microphone of the listening device from receiving verbal commands from a user; 
determine that one or more inputs are associated with a trigger to enter a pass-through mode; 
cease transmitting the jamming signal based on the determining that the one or more inputs are associated with the trigger to enter the pass-through mode; and 
allow, while in the pass-through mode, one or more sounds to be received by the microphone. 

20.	(Original) The system of claim 19, wherein the one or more light sources comprise a predetermined intensity. 

21.	(Original) The system of claim 19, further comprising:
a fiber optic cable configured to direct light from the one or more light sources to the at least one microphone. 

22.	(Currently Amended) The system of claim 19, wherein the instructions, when executed by the processor, cause the blocking device to:
cause, based on a determination that a predetermined amount of time has elapsed and after the second sounds have been received by the at least one first microphone, the blocking device to re-enter the blocking mode and begin re-transmitting [re-transmission of] the jamming signal toward the at least one microphone of the listening device.

The amendment above for the independent claims clearly states the blocking device having a blocking mode and its function, a pass-through mode and its function, and the function of the jamming signal which is preventing the microphone of the listening device from receiving verbal commands from a user in blocking mode. The amendment for dependent claims link the claimed step back to the blocking mode defined in the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654